Case 1:18-cv-02852-JBW-PK Document 41 Filed 02/05/19 Page 1 of 2 PageID #: 1920


                                                                                     129 LIVINGSTON STREET
GTPC           GARY TSIRELMAN P.C.                                                  SECOND & THIRD FLOORS
                                                                                       BROOKLYN, NY 11201
                                                                        T: (718) 438-1200 ● F: (718) 438-8883
               ATTORNEYS & COUNSELORS AT LAW                                           nbowers@gtmdjd.com
                                            Gary TSIRELMAN M.D.      David GOTTLIEB           Douglas MACE
                                                    Darya KLEIN    Stefan BELINFANTI         Jennifer RAHEB
                                                     Selina CHIN    Nicholas BOWERS          Evan POLANSKY




                                                                                          2/5/2019
 BY ECF
 Honorable Jack B. Weinstein
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: Government Employees Insurance Company, et al., v. A.R.A. Medical Care P.C., et al.,
 Index No. 18-cv-02852; Request to Adjourn Conference and Extend Time to
 Oppose Motion

 Dear Judge Weinstein:

       We write on behalf of Defendants David Hershkowitz, D.C., and Therapeutic
 Chiropractic Services, P.C., (hereinafter “Moving Defendants”) to request an
 extension of time to file opposition papers to Plaintiffs’ motion for a default
 judgment against Moving Defendants and a concomitant adjournment of the
 hearing on the matter scheduled for February 13, 2019.

       Moving Defendants request the following briefing schedule:

       i. Moving Defendants’ file their opposition to Plaintiffs’ motion for a default
       judgment and a simultaneous cross-motion to vacate the entries of default
       against Moving Defendants by March 8, 2019;

       ii. Plaintiffs serve their opposition and reply by March 22, 2019;

       iii. Moving Defendants serve their reply to Moving Defendants’ cross-motion
       by March 29, 2019; and

       iv. the hearing currently scheduled for February 13, 2019, is adjourned to any
       date after March 29, 2019 convenient for the Court.

       Moving Defendants require this extension and adjournment to fully address
 Plaintiff’s thorough motion for a default judgment in this complex matter. Moving
 Defendants also require the additional time to fully investigate the facts underlying
 Moving Defendants’ prior attorneys’ failure to participate in this matter and
                                          -page 1-
Case 1:18-cv-02852-JBW-PK Document 41 Filed 02/05/19 Page 2 of 2 PageID #: 1921
 allowing Moving Defendants to default so that those facts may be presented in a
 simultaneous cross-motion to vacate the entries of default against Moving
 Defendants.

        Current counsel for Moving Defendants was retained on January 23, 2019.
 Counsel promptly contacted Plaintiffs’ counsel early last week in an attempt to
 resolve the pending motion for default judgment and potentially settle the entire
 matter. Plaintiffs’ counsel responded to Moving Defendants on February 4, 2019,
 refusing Moving Defendants’ settlement offer and declining to vacate the entries of
 default against Moving Defendants. Shortly thereafter, the undersigned requested
 consent for the instant extension and adjournment request, which Plaintiffs denied.

        Plaintiffs do not consent to the adjournment or the extension. Plaintiffs’
 opposition is based upon a conversation between the parties’ counsel in which
 Defendants’ counsel indicated that because Plaintiffs’ counsel refused to vacate the
 defaults despite the fact they were due solely to the failure of prior counsel to
 participate in the case in a timely manner, counsel for Defendants could not extend
 any future courtesies to Plaintiffs’ counsel. Plaintiffs’ counsel therefore maintains
 that they cannot recommend that Plaintiffs grant Moving Defendants any
 courtesies, including adjourning the hearing and extending Moving Defendants’
 time to respond to Plaintiffs’ motion for default judgment.

       Should the Court grant the extension and adjournment, it would not affect
 any currently-scheduled conferences, hearings, or deadlines in this matter other
 than the hearing on February 13, 2019.

       Thank you for your consideration of this letter.



                                                     Respectfully,
                                                      /s/ _______________
                                                     Nicholas Bowers, Esq.
 Cc: All Counsel via ECF                             Counsel for Parties Named Herein
                                                     Gary Tsirelman P.C.
                                                     129 Livingston, 2nd Floor
                                                     Brooklyn NY 11201




                                        -page 2-
